Citation Nr: 0019507	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-10 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for hypertension based upon VA treatment in 
1990.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for a seizure disorder based 
upon VA treatment in 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from June 1969 to April 
1972 and from May 1972 to September 1973.  This case came 
before the Board of Veterans' Appeals (Board) on appeal of 
July 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which denied the veteran's claim for compensation under 
38 U.S.C. § 351 (now § 1151) for hypertension based on VA 
treatment in 1990, and a November 1995 rating decision of the 
RO which determined that the veteran's claim for compensation 
under 38 U.S.C. § 1151 for a seizure disorder based on VA 
treatment in 1990 was not well grounded.

The record reflects that the veteran did not appeal a March 
1991 rating decision denying his claim for entitlement to 
compensation under the provisions of 38 U.S.C. § 351 for a 
seizure disorder due to VA treatment in 1990.  Following this 
decision, the VA regulation providing that a veteran must 
demonstrate some fault on the part of VA to establish 
entitlement to compensation for disability based upon VA 
treatment was determined to be invalid by the United States 
Court of Veterans Appeals (now known as the United States 
Court of Appeals for Veterans Claims) in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991) and that invalidation was 
subsequently affirmed by the Supreme Court in Brown v. 
Gardner, 115 S. Ct. 552 (1993).  

Apparently due to the invalidation of the regulatory 
requirement of fault, the RO in its November 1995 decision 
adjudicated the veteran's claim on a de novo basis and did 
not determine whether new and material evidence has been 
received to reopen this claim.  Although the RO noted in its 
March 1991 decision that there was no instance of VA 
carelessness or other indicated fault, the claim was denied 
on the basis that the VA treatment did not result in 
additional treatment.  Consequently, the invalidation of the 
regulation did not create a new basis of entitlement and the 
issue properly before the RO and the Board is whether new and 
material evidence has been submitted to reopen the claim.  
See Boggs v. West, 11 Vet. App. 334, 342 (1998).

Since the RO has not determined whether new and material 
evidence has been received to reopen this claim and the 
veteran has not been informed of the requirements to reopen 
this claim, a remand of this issue is required.

With respect to the July 1991 rating decision denying the 
veteran's hypertension claim, the Board notes that the 
veteran filed a notice of disagreement within one year of the 
August 1991 letter notifying him of this decision.  He was 
provided a statement of the case in November 1995.  The cover 
letter sent with the statement of the case informed the 
veteran of the requirement that he submit a substantive 
appeal within 60 days.  The veteran's substantive appeal was 
not received until February 1996, more than one year after 
notice of the decision being appealed and more than 60 days 
after the issuance of the statement of the case.  However, 
before the Board decides whether the veteran's substantive 
appeal was timely filed, the Board will remand the issue to 
the RO for preparation of a statement of the case in order to 
afford the veteran an appropriate opportunity to present 
argument on this issue. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be provided a 
statement of the case on the issue of 
whether a timely substantive appeal has 
been submitted with respect to the issue 
of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for 
hypertension due to VA treatment in 1990. 

2.  The RO should issue a supplemental 
statement of the case addressing the 
issue of whether new and material 
evidence has been submitted to reopen the 
veteran's claim for entitlement to 
compensation under the provisions of 
38 U.S.C. § 1151 for a seizure disorder 
due to VA treatment in 1990.  

3.  The veteran and his representative 
should be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


